PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/859,826
Filing Date: 27 Apr 2020
Appellant(s): Soon-Shiong et al.



__________________
Pridi D. Phukan
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 10 August 2021 appealing the Final Office Action filed 04 January 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection over claims 15 and 19-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
The rejection over claims 22 and 23 under 35 U.S.C. 101 is withdrawn.

REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 2A Prong One: Identification of the Abstract Idea
Claims 15 and 24 recite:
 Applying a sequence-based treatment model to the sequence data to form a patient specific report. This step reads on a mental process and is therefore an abstract idea.
Classifying the diseased tissue based on the patient specific report by comparing the exome sequence and the RNA sequence of the sequence data with the genome sequence data of the normal tissue and the diseased tissue for each gene in the gene panel recited in claims 15 and 24. This step reads on a mental process and is therefore an abstract idea.
Step 2A Prong One: Identification of a Natural Correlation
The claims recite applying a sequence based treatment model to the sequence data to form a patient specific report, and classifying the tissue based on the report by comparing the exome sequence and the RNA sequence to the genome sequence data wherein the report comprises an increase in the exome sequence and RNA sequence. 
The claims recite a natural correlation between a patient’s genetic information and disease state exhibited by an increase of exome or RNA sequence in the sample tissue. 
Step 2B: Identification of Practical Application:
The claims do not recite additional elements that integrate a recited judicial exception into a practical application.

Claim 24 results in “providing the patient having the diseased tissue with an alternative to a therapy that targets the mutation in the genome sequence of the diseased tissue.” 
Claim 25 recites “wherein the therapy comprises an alternative to the anti-PI3-kinase therapy.”
However, these limitations do not meet the criteria for practical application because a particular treatment is not recited. The claims generically recite providing a patient with a therapy that targets a product of any of the genes listed in claims 15 or 24 without identifying the treatment being provided. The recited step of treatment does not satisfy the criteria described in MPEP 2106.04(d)(2).
The judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite the “additional elements” of:
Obtaining sequence data of normal tissue and the diseased tissue from the patient using a  multi-lane sequencing device comprising multiple flow cell lanes (for sequencing the patient’s normal tissue and diseased tissue in a common run); 
Wherein the sequencing device generates the sequence data comprising a genome sequence, an exome sequence and an RNA sequence for each of the normal and diseased tissues by sequencing a genome an exome and RNA of the tissues;
Providing a patient having the diseased tissue with a therapy that targets the exome or RNA product or “alternative” to a therapy that targets the mutation in the genome sequence.
 The sequence data is stored as a BAMBAM format, as in claim 20.
The multi-lane sequencing device is an Illumina HiSeq 4000, as in claim 21.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because multi-lane or multi-channel sequencers are well known routine and conventional as evidenced by at least:

Additionally, sequencing a genome, exome and (exome) RNA are well known, routine and conventional as evidenced by at least:
Biesecker et al. (New England Journal of Medicine, vol. 370 (2014) pages 2418-2425) teach that sequencing genome or exome for clinical applications has entered medical practice (page 2418, par. 1).
Halvardson et al. (Nucleic Acids Research, vol. 41 (2013) pages 1-10) teach exome RNA sequencing including exome enrichment prior to sequencing (Abstract) using capture and sequencing technology (page 2, col. 2, par. 3) which is also routine, conventional and well understood.
Furthermore, Applicant’s specification teaches numerous next generation and high throughput sequencers (par. 0044) that can be used including (par. 0057) the Illumina HiSeq 400 device:
[0057] In some embodiments, the multi-lane sequencing device is able to process eight, 16, or more samples via multiple flow cell lanes. An example multi-lane sequencing device supporting eight lanes that could be configured for use with the inventive subject matter includes the Illumina® HiSeq 4000. More than one multi-lane sequencing device can operate in parallel so that samples from 100s, 1000s, or more of patient tissues samples can be run at the same time. 
Therefore, the prior art and Applicant’s own disclosure evidence that the “additional elements” of a sequencing device capable of performing the sequencing claimed is routine conventional and well understood. 
Furthermore, collecting data by processes that are routine, conventional and well understood is considered to be extra solution activity, as described in MPEP 2016.05(g):
3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering.
Applicant’s disclosure (par. 0045) evidences that the output of sequence data in the form of BAMBAM files is routine, conventional and well understood.
Regarding the step of providing a treatment or alternative treatment, this limitation is recited at a high degree of generality such that it is an extra solution activity or tangential to the claimed steps. The claims do not recite what the treatment is or what specific products are targeted. Therefore, it is routine, conventional and well understood to provide a patient with disease tissue with a treatment that targets products along the genetic pathway.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 112-1st paragraph
The following rejection is necessitated by Applicant’s amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 15 and 19-25 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a New Matter rejection.
	Claim 15 has been amended to recite “providing a patient having the diseased tissue with a therapy that targets the exome or the RNA product of the one or more genes having the increase in the exome or RNA sequence.” 
	Claims 24-25 recite “providing the patient having the diseased tissue with an alternative to a therapy that targets the mutation in the genome sequence of the diseased tissue,” “wherein the alternative to the therapy comprises an alternative to an anti-PI3-kinase therapy,” and “wherein the diseased tissue is a tumor,” located in one of the recited anatomical locations.

	The specification does not have written description support for these limitations of providing treatment to a patient targeting the hormone receptor for patients with any of the claimed disease tissues (i.e. types of tumors).  Support for limitations of providing a patient with a therapy or an alternative therapy as recited in claims 15 and 22-25 is not found in the specification. There is never a step of treatment disclosed in the specification; the specification lacks support commensurate in scope with the step of providing a treatment.
	Applicants have pointed to par. 0010, 0013, 0031, 0041, 0042, 0043, 0047, 0049, Table 1 and Figure 5. However, par. 0010 and 0013 disclose treatment recommendations; par. 0031 discloses treatment selection and calculating treatment recommendation; par. 0041 discloses treatment decisions; par. 0042 discloses that PI3K inhibitor pictilisb failed to improve outcome and that patients responded poorly to trastuzumab; par. 0043 discloses that genomic and transcriptomic analysis revealed possible treatment option suing anit-HER2 therapy; par. 0047 does not discuss treatment; and par. 0049 discloses treatment options. Disclosure of providing a patient with a treatment that targets the exome or RNA product of the listed genes or alternative to a therapy that targets the mutation in the genome sequence of the diseased tissue is not disclosed.
	


(2) Response to Argument
Appellants argue (Brief, page 10) that the limitation “wherein the exome sequence data and the RNA sequence data are enriched relative to the genome sequence data by at least a factor of five” is not an abstract idea under step 2A. Appellants further argue that reviewing the specification would show that the sequencing device is configured to enrich the exome and RNA sequence relative to the genomic sequences by a factor of five.
In response, this argued limitation characterizes the proportion of exome and RNA sequence data relative to genome sequence data. Examiner maintains that this limitation is not an “additional element” but rather part of the recited abstract idea. Appellants are also reading the specification into the claims because the claims do not recite a step of configuring the sequencing device to enrich the exome and RNA sequences relative to the genomic sequences by a factor of five or any such physical step of enriching exome and RNA sequences.
Appellants argue (Brief, pages 10-12) the step of classifying the diseased tissue based on genome sequence data for each of the genes in the panel(s) recited in claims 15 and 24. However, this steps is both an abstract idea and a natural correlation between genes and disease.
Appellants argue (Brief, page 12, par. 3) that the claims recite a non-conventional and non-generic arrangement that provides a technical improvement in the art.
In response, the claims rejected under 35 USC 101 do not recite an additional element step that practically applies the step of diagnosing a disease tissue. The step of treating in claims 15, 24 and 25 does not meet the criteria of a practical application as 
Due to lack of practical application or combination of additional elements that amount to significantly more than the judicial exceptions, the claims do not meet the criteria for an improvement to technology. The claims are drawn to mental steps and recognition of a natural correlation without additional elements that integrate these judicial exceptions so that the claim as a whole could be considered an improvement to technology.
Appellants argue (Brief, page 13) the new matter rejection under 35 USC 112(a). Appellants point to par. 0040 of the specification disclosing that is it important to “precisely inform treatment selection for patients with cancer” and that the specification discloses that “patients with tumors belonging to on ‘basket’ are suitable for and likely responsive to treatment with drugs targeting the signaling pathways common to those baskets.”
In response, selecting a suitable treatment and administering a treatment are two separate processes and not commensurate in scope or meaning. The specification discusses treatment determination and selecting but never discloses actually using a selected drug targeting a specific exome or RNA product to treat a subject. A review of the specification did not reveal disclosure or administering a drug or treatment.

For the above reasons, it is believed that the rejections should be sustained.


/Anna Skibinsky/
Primary Examiner, AU 1631
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644     
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.